DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 25, 2021.  These drawings are not acceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 12 and 14, both original and replacement, do not have any reference numbers, and figure 16 is not described in the specification at all and has neither been cancelled nor described. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Although the applicant has stated that figures 12, 14, and 16 have been cancelled, this information is only present in the remarks. Therefore, to ensure that if the application is allowed only the figures which are still intended to be present are printed, annotated copies of the cancelled figures are required, as per 37 CFR 1.121 (d) (2).
Specification
The disclosure is objected to because of the following informalities: The applicant has stated on page 11 that figures 12 and 14 have been canceled. However, the specification has not been am, as is required (see 37 CFR 1.121 (e)).  Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: on page 21 of the clean copy of the substitute specification submitted January 25, 2021, the description of Figure 3 includes first gear 212 and second gear 211. These numbers are not present in figure 3. Furthermore, the only illustration provided which includes numbers 211 and 212 is figures 2A and 7B, whi. Finally, this specific instance of lack of clarity was explicitly set forth in the non-final rejection of March 19, 2021, on page 3, and has not been addressed in any way by the applicant.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is intended to be encompassed by the limitation “wherein the plurality of gears is configured to be rotated by motor.” It is unclear in what way, if at all, the 
Regarding claim 1, it is unclear what is intended to be encompassed by the limitation “the ice maker is configured such that each of the plurality of gears has different gear ratios such that one of the plurality of gears rotate at a first rotational speed in response to the rotational force of the motor and at least one of the remaining plurality of gears rotate at a changed rotational speed”.
A single gear cannot have a gear ratio. “gear ratio” refers to the ration or relationship between two gears. Without a second gear, there is no gear ratio.
As best understood by the examiner, it appears that the limitation “the ice maker is configured such that each of the plurality of gears has different gear ratios such that one of the plurality of gears rotate at a first rotational speed in response to the rotational force of the motor, and at least one of the remaining plurality of gears rotate at a changed rotational speed” is intended to recite that the radius of the pitch circle of each of the gears is different from the other gears, such that the same speed of motor operation results in a different rate of rotation when each gear is engaged. However, this is not what is recited in the claim, and the examiner is not permitted to read limitations from the specification into the claims.
Further regarding claim 1, it appears that the limitation “wherein the gear group is configured to change a rotational speed of the first end in the first range while the ice tray is twisted by the rotation of the first end” is intended to be a function, and the structure which permits the function is recited in “a set of mutilated gears engaged with one of the plurality of gears, and is configured to mechanically transfer a speed-changed rotational force to the outside of a control box”, with the transfer of speed-changed rotational force being possible because of the following limitations in the claim. However, the 

Allowable Subject Matter
Claims 22 and 23 are allowed.

As best understood by the examiner, claims 1 and 4-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, without patentably significant broadening of the claims. Without patentably significant broadening of the claims means that the claims must recite all of the parts necessary to perform the recited functions, including relative positioning of parts, because what an assembly of gears is capable of doing depends upon both gear structure and relative positioning of gears. This relative positioning includes that the mutilated gears are fixed relative to each other; without this, the sequential nature of the engagement of the first and second mutilated gears is not a function of the structure, but instead is a function of the manner in which the structure is controlled.

The following is a statement of reasons for the indication of allowable subject matter:  the specific details of the relative p.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.

As noted above, the examiner respectfully requests that the cancelled figures (not only 12 and 14 but also figure 16) be submitted as annotated sheets with the word cancelled, so that if the application is allowed, the printer does not print figures which are not intended to remain in the application. Additionally, as is also noted above, the specification should be amended to no longer refer to figures which have been cancelled.
It is argued on page 11 that the claims have been amended such that the specification provides the required antecedent basis.
Although this is true, and that aspect of the objection to the specification has not been maintained, the examiner notes that the applicant does not appear to have addressed in any way the objection to the specification as unclear, which specifically cites the passage describing figure 3 using numbers which are not in the figure.
The examiner further notes that the specification is some 50 pages long, and emphasizes that although the examiner has attempted to ensure clarity throughout, it is the applicant’s responsibility to correct any inadvertent errors in the specification which the examiner has not noticed.
It is argued on pages 12 and 13 that claim 1 has been amended to overcome the various specific rejections for indefiniteness due to lack of clarity. Many of these amendments have been sufficient, and many of the rejections have not been maintained. However, as detailed above, the claims remain unclear, and the amended claim language is, in some instances, unclear in new and different ways. 
The examiner also respectfully emphasizes that an allowable amendment will be allowed, even if it is submitted as an after-final amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763